[1] On the eighteenth day of November, 1922, respondent served and filed, notice of motion to dismiss the appeal herein on the ground that appellant's opening brief had not been filed. Such brief was thereafter filed December 2d and the motion to dismiss was made and argued December 4th.
The transcript on appeal was filed September 18, 1922. October 26th, on affidavit, this court made an order granting appellant "an extension of thirty days in which to file" his *Page 106 
opening brief, his time not having theretofore been extended by stipulation or order. Counsel for appellant presented his affidavit at the hearing of this motion to the effect that he and the attorney associated with him on the appeal believed that by the said order appellant's time had been extended to and including November 27th. On that day appellant secured a further order extending his time to and including December 2d within which to file his opening brief, conditioned, however, that such order should not prejudice respondent's motion to dismiss. The affidavit of appellant's counsel states that the action involves questions of fraud and that the preparation of the brief required a great deal of time, and that counsel had been diligent in the preparation thereof. In Town of MillValley v. Massachusetts Bonding  Ins. Co., 189 Cal. 52
[207 P. 253], the supreme court said: "The primary subject of investigation upon a motion to dismiss for failure to file a transcript within the time prescribed by our rule, whatever the technical aspect of the case may be, is always the question whether the appeal has been diligently prosecuted. In the decision of that question the court has a very large discretion." (See, also, Borgmeyer v. Solomon, 39 Cal.App. 106
[178 P. 544]; Friend  Terry Lumber Co. v. Devine, 44 Cal.App. 208
[186 P. 187]; Yolo W.  P. Co. v. Edmands,45 Cal.App. 410 [187 P. 755].)
Under the circumstances of this case it is believed that discretion should be exercised in favor of a hearing of the appeal on its merits.
The motion to dismiss is denied.
Burnett, J., and Hart, J., concurred.